Case 9:21-mj-08058-BER Document 8 Entered on FLSD Docket 02/21/2021 Page 1 of 30


                                                                                      BNDBER,CLOSED
                                 U.S. District Court
                   Southern District of Florida (West Palm Beach)
               CRIMINAL DOCKET FOR CASE #: 9:21−mj−08058−BER−1

   Case title: USA v. Lentz                                       Date Filed: 02/19/2021
   Other court case number: 21mj206 District of Columbia          Date Terminated: 02/19/2021


   Assigned to: Magistrate Judge
   Bruce E. Reinhart

   Defendant (1)
   Nicholes J. Lentz                      represented by Noticing FPD−WPB
   TERMINATED: 02/19/2021                                (561) 833−6288
                                                         Email: wpb_ecf@fd.org
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: Retained

   Pending Counts                                          Disposition
   None

   Highest Offense Level (Opening)
   None

   Terminated Counts                                       Disposition
   None

   Highest Offense Level
   (Terminated)
   None

   Complaints                                              Disposition
   Restricted buildings or grounds



   Plaintiff
   USA                                           represented by Gregory Schiller
                                                                U.S. Attorney's Office
                                                                500 S. Australian Ave.
                                                                Suite 400
                                                                West Palm Beach, FL 33401
                                                                954−789−6285

                                                                                                      1
Case 9:21-mj-08058-BER Document 8 Entered on FLSD Docket 02/21/2021 Page 2 of 30


                                                                Email: gregory.schiller@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Retained

    Date Filed   # Page Docket Text
    02/18/2021   1       MOTION to Unseal Criminal Complaint by USA as to Nicholes J. Lentz. (tmn)
                         (Entered: 02/21/2021)
    02/18/2021   2       ORDER granting 1 Motion to Unseal Criminal Complaint as to Nicholes J. Lentz
                         (1). Signed by Magistrate Judge Bruce E. Reinhart on 2/18/2021. See attached
                         document for full details. (tmn) (Entered: 02/21/2021)
    02/19/2021   3       Magistrate Removal of Criminal Complaint from the District of Columbia Case
                         number in the other District 12mj206 as to Nicholes J. Lentz (1). (tmn) (Entered:
                         02/21/2021)
    02/19/2021   4       PAPERLESS Minute Order for proceedings held by Zoom video Conference
                         before Magistrate Judge Bruce E. Reinhart: Initial Appearance in Rule
                         5(c)(3)/Rule 40 Proceedings as to Nicholes J. Lentz held on 2/19/2021. Date of
                         Arrest or Surrender: 2/19/2021. Defendant was present and sworn. Defendant
                         consented to appear by video. Defendant advised of charges, rights and
                         maximum penalties. Defendant questioned regarding appointment of counsel and
                         found to be indigent. FPD appointed. Bond recommendation/set: Nicholes J.
                         Lentz (1) $25,000 PSB. Defendant waived removal/identity hearing. The Court
                         ordered the Defendant removed. All further proceedings to be held in the District
                         of Columbia. Total time in court: 19 minutes. Attorney Appearance(s): Gregory
                         Schiller, Scott Berry Attorney added: Noticing FPD−WPB for Nicholes J. Lentz
                         (Digital 11:11:47) Signed by Magistrate Judge Bruce E. Reinhart on 2/19/2021.
                         (tmn) (Entered: 02/21/2021)
    02/19/2021   5       WAIVER of Rule 5(c)(3)/Rule 40 Hearing by Nicholes J. Lentz (tmn) (Entered:
                         02/21/2021)
    02/19/2021   6       $25,000 PSB Bond Entered as to Nicholes J. Lentz Approved by Magistrate
                         Judge Bruce E. Reinhart. Please see bond image for conditions of release. (tmn)
                         (Additional attachment(s) added on 2/21/2021: # 1 Restricted Bond with 7th
                         Page) (tmn). (Entered: 02/21/2021)
                         Main Document
                         Attachment # 1 Restricted Bond with 7th Page (Not Attached)
    02/19/2021   7       ORDER OF REMOVAL ISSUED to the District of Columbia as to Nicholes J.
                         Lentz. Closing Case for Defendant. Signed by Magistrate Judge Bruce E.
                         Reinhart on 2/19/2021. See attached document for full details. (tmn) (Entered:
                         02/21/2021)




                                                                                                             2
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                        Document 8Document
                                   Entered on
                                           1 FLSD
                                              Filed 02/18/21
                                                    Docket 02/21/2021
                                                             Page 1 of 2Page 3 of 30




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                           21-8058-BER
                               CASE NO. _____________________

  IN RE:

  SEALED CRIMINAL COMPLAINT
  __________________________________/

                                       MOTION TO UNSEAL

         NOW COMES the United States of America, by and through its undersigned attorney, and

  respectfully requests that the criminal complaint, arrest warrant and supporting documentation, the

  government=s motion to seal and any resulting order be UNSEALED.

       INCORPORATED MEMORANDUM IN SUPPORT OF MOTION TO UNSEAL

         1.      On February 8, 2021, Magistrate Judge Robin M. Meriweather, in the United States

  District Court for the District of Columbia, signed an arrest warrant and criminal complaint

  charging Nicholes Lentz with entering a restricted building or grounds, in violation of 18 U.S.C.

  § 1752(a)(1) & (2), and disruptive and disorderly conduct on restricted grounds, in violation of 50

  U.S.C. § 5104(e)(2)(D) & (G). On that same date, the Government moved to seal the complaint,

  arrest warrant, and other documents associated with the complaint.        The Government requested

  that the aforementioned documents be sealed until further order of the Court, but also requested

  that a judicial officer in any district where the defendant may appear pursuant to the Complaint be

  permitted to unseal the complaint upon request of an attorney for the Government.                Judge

  Meriweather granted the government’s request, and her order states that the complaint shall be

  sealed until further order of the court.   It further specifies that “a judicial officer in any district

  where the defendant may appear pursuant to this complaint may unseal the Complaint, Arrest


                                                    1




                                                                                                             3
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                        Document 8Document
                                   Entered on
                                           1 FLSD
                                              Filed 02/18/21
                                                    Docket 02/21/2021
                                                             Page 2 of 2Page 4 of 30




  Warrant, Affidavit, and Related Documents upon request of an attorney for the government.”

         2.      On February 19, 2021, law enforcement officers arrested defendant Nicholes Lentz.

  Accordingly, pursuant to Magistrate Judge Meriweather’s sealing order, the Government

  respectfully requests that the criminal complaint, arrest warrant and supporting documentation,

  motion to seal, and sealing order be unsealed.



                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY

                                             By:        _______________________________
                                                       MARK DISPOTO
                                                       ASSISTANT UNITED STATES ATTORNEY
                                                       Court ID No. A5501143
                                                       99 N.E. 4th Street, 7th Floor
                                                       Miami, Florida 33132-2111
                                                       Tel: (305) 961-9136
                                                       Fax: (305) 536-7213




                                                   2




                                                                                                     4
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                        Document 8Document
                                   Entered on
                                           2 FLSD
                                              Filed 02/18/21
                                                    Docket 02/21/2021
                                                             Page 1 of 1Page 5 of 30




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                            21-8058-BER
                                CASE NO. ____________________


  IN RE:

  SEALED CRIMINAL COMPLAINT
  __________________________________/

                                               ORDER

         The United States of America, having applied to this Court for an Order unsealing the

  criminal complaint, arrest warrant, and other documents associated with the complaint, the motion

  to seal, and the order to seal and the Court finding good cause:

         IT IS HEREBY ORDERED that the criminal complaint, arrest warrant, and other

  documents associated with the complaint, the motion to seal, and the order to seal shall be

  UNSEALED.

         DONE AND ORDERED in chambers at West Palm Beach, Florida, this ______ day of

  February, 2021.



                                                _______________________________________
                                                HONORABLE BRUCE REINHART
                                                UNITED STATES MAGISTRATE JUDGE



  cc:   AUSA Mark Dispoto




                                                   3




                                                                                                      5
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                         Document 8Document
                                     Entered 3on Filed
                                                 FLSD02/19/21
                                                       Docket 02/21/2021
                                                               Page 1 of 16
                                                                          Page 6 of 30




                                                                CASE NO. 21-8058-BER




                                                                             TM

                                                                    Feb 19, 2021

                                                                                West Palm Beach




                                                                     Robin M. Meriweather
                                                                     2021.02.08 11:11:16
                                                                     -05'00'


                                             3PCJO..FSJXFBUIFS




                                                                                                  6
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                         Document 8Document
                                     Entered 3on Filed
                                                 FLSD02/19/21
                                                       Docket 02/21/2021
                                                               Page 2 of 16
                                                                          Page 7 of 30




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                  AFFIDAVIT IN SUPPORT OF
                                   CRIMINAL COMPLAINT

         I, Christian T. Roccia, being first duly sworn, hereby depose and state as follows:

                                        INTRODUCTION

         1.       I am a Special Agent of the Federal Bureau of Investigation (“FBI”), and I have

  been so employed since 2007. Specifically, I am assigned to the Washington Field Office, and I

  have been tasked with investigating criminal activity in and around the U.S. Capitol Building and

  Grounds. As a Special Agent, I am authorized by law or by a Government agency to engage in

  or supervise the prevention, detention, investigation, or prosecution of violations of Federal

  criminal law.

         2.       The facts in this affidavit come from my personal observations, my training and

  experience, and information obtained from other agents and witnesses. This Affidavit is being

  submitted for the sole purpose of establishing probable cause that on January 6, 2021,

  NICHOLES J. LENTZ (“LENTZ”) violated 18 U.S.C. §§ 1752(a)(1) and (2) and 40 U.S.C. §§

  5104(e)(2)(D) and (G), as set forth below. This affidavit, therefore, does not contain every fact

  known to me regarding this investigation.

                                         BACKGROUND

         3.       The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

  around the U.S. Capitol include permanent and temporary security barriers and posts manned by

  U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

  inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also

  closed to members of the public.




                                                                                                      7
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                         Document 8Document
                                     Entered 3on Filed
                                                 FLSD02/19/21
                                                       Docket 02/21/2021
                                                               Page 3 of 16
                                                                          Page 8 of 30




         4.      On January 6, 2021, a joint session of the United States Congress convened at the

  United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

  session, elected members of the United States House of Representatives and the United States

  Senate were meeting in separate chambers of the United States Capitol to certify the vote count

  of the Electoral College of the 2020 Presidential Election, which had taken place on November

  3, 2020. The joint session began at approximately 1:00 p.m.               Shortly thereafter, by

  approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a

  particular objection. Vice President Mike Pence was present and presiding, first in the joint

  session, and then in the Senate chamber.

         5.      As the proceedings continued in both the House and the Senate, and with Vice

  President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

  U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

  exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to

  keep the crowd away from the Capitol building and the proceedings underway inside.

         6.      At such time, the certification proceedings still underway and the exterior doors

  and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

  Police attempted to maintain order and keep the crowd from entering the Capitol; however,

  shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

  breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

  encouraged and assisted those acts.

         7.      Shortly thereafter, at approximately 2:20 p.m. members of the United States

  House of Representatives and United States Senate, including the President of the Senate, Vice

  President Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the

                                                  2




                                                                                                       8
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                         Document 8Document
                                     Entered 3on Filed
                                                 FLSD02/19/21
                                                       Docket 02/21/2021
                                                               Page 4 of 16
                                                                          Page 9 of 30




  joint session of the United States Congress was effectively suspended until shortly after 8:00

  p.m. Vice President Pence remained in the United States Capitol from the time he was evacuated

  from the Senate Chamber until the sessions resumed.

         8.      During national news coverage of the aforementioned events, video footage

  which appeared to be captured on mobile devices of persons present on the scene depicted

  evidence of violations of local and federal law, including scores of individuals inside the U.S.

  Capitol building without authority to be there.

                                        PROBABLE CAUSE

         9.      On or about January 6, 2021, at least two concerned citizens submitted online tips

  to the FBI National Threat Operations Center (NTOC) via tips.fbi.gov reporting photographs

  and/or videos of an individual the FBI later determined to be LENTZ inside the Capitol on

  January 6, 2021, in Washington, D.C. during the riot that took place that same day. One of the

  concerned citizens (CC-1), provided a video clip approximately 52 seconds in length (the “52

  second clip”). Below is a screenshot from the 52 second clip provided by CC-1.




                                                    3




                                                                                                      9
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                        Document 8Document
                                   Entered on
                                           3 FLSD
                                              Filed 02/19/21
                                                    Docket 02/21/2021
                                                             Page 5 of 16
                                                                       Page 10 of 30




         10.    A second concerned citizen CC-2 provided another tip as a picture of LENTZ

  from outside the Capitol, which was also posted to the Facebook account in the screen name

  “Nicholas Lentz.” The post bears the following caption, “We the people did it.”




         11.    I reviewed the 52 second clip that CC-1 obtained by downloading it from

  LENTZ’s Facebook page, in the screen name “Nicholes Lentz.” In it LENTZ stated:


         “America has spoken. You can not stop millions of people. Cannot stop it.
         Can’t. It’s impossible. America has a voice. We give them the power. We give
         the power. The people give the power, and we’re here to take it back. [pause]
         There’s honestly been no violence to police officers, we’re trying our best, I’m
         trying my best to protect all police officers and security that are trying to maintain
         order. We’re not here to hurt any cops of course. I love my boys in blue, but this
         is overwhelming for them. There’s no way they can, there’s no way they can,
         there’s no way then can hold us back.”

         12.    I believe, based on information I obtained from other law enforcement officers

  familiar with the inside of the U.S. Capitol Building, that LENTZ filmed the 52 second clip in an

                                                   4




                                                                                                      10
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                        Document 8Document
                                   Entered on
                                           3 FLSD
                                              Filed 02/19/21
                                                    Docket 02/21/2021
                                                             Page 6 of 16
                                                                       Page 11 of 30




  area of the Capitol Building located beneath the Rotunda, which is called the Crypt. Following

  are additional screenshots from the 52 second clip:




            13.     On or about January 11, 2021, the Miami Herald posted an online article titled

  “Former North Miami Beach cop went live on Facebook from inside the Capitol during riot,” 1

  which included the same 52 second clip CC-1 had forwarded to the FBI.                    According to the




  1
      https://www.miamiherald.com/news/local/community/miami-dade/north-miami/article248423315.html

                                                        5




                                                                                                              11
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                        Document 8Document
                                   Entered on
                                           3 FLSD
                                              Filed 02/19/21
                                                    Docket 02/21/2021
                                                             Page 7 of 16
                                                                       Page 12 of 30




  article, North Miami Beach, Florida Mayor Anthony DeFillipo identified LENTZ as the

  individual in the video.

         14.        On January 19, 2021, the FBI interviewed LENTZ at his residence in Boynton

  Beach, Florida. During the interview, LENTZ admitted to the interviewing Agent to being

  inside the United States Capitol building on January 6, 2021. LENTZ told the FBI he drove

  through the night from Florida to Washington D.C., arriving in the early hours of January 6,

  2021. LENTZ claimed he drove to D.C. to attend the President Trump rally, noting he had not

  previously attended one and wanted to show support. LENTZ became aware of the rally through

  social media and tweets sent by the President, but stated that he was aware of no preplanned

  coordination to breach the U.S. Capitol building.

         15.        According to LENTZ, while he and others listened to President Trump’s speech,

  LENTZ noticed the crowd starting to move towards the U.S. Capitol building. LENTZ followed

  the crowd, and as he approached the entrance to the U.S. Capitol building with the crowd, he

  noticed a law-enforcement officer near the entrance of the building handing out water bottles and

  telling the crowd they would need the water for their eyes. At that point, according to LENTZ,

  windows were broken, doors were opened, and LENTZ entered the US Capitol building through

  the front door.

         16.        LENTZ told the interviewing Agents he had no intention of committing violence

  or destroying anything, and he claimed he did not do so. He added he felt obligated to help

  control the crowd, believing the crowd was more likely to listen to him than a uniformed officer.

  LENTZ stated that, at one point, he and some firefighters and first responders lined up elbow-to-

  elbow to form a human barrier to help with crowd control.



                                                  6




                                                                                                      12
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                        Document 8Document
                                   Entered on
                                           3 FLSD
                                              Filed 02/19/21
                                                    Docket 02/21/2021
                                                             Page 8 of 16
                                                                       Page 13 of 30




         17.     LENTZ said he stayed on the ground floor, and he remained inside the U.S.

  Capitol building for approximately two hours. LENTZ claimed while in D.C. he wore jeans, a

  gray jacket, and a motorcycle cut (vest) indicating he was a Veteran and former United States

  Marine. LENTZ believed no one at the U.S. Capitol seemed concerned about trespassing, nor

  were there any warning signs regarding trespassing. He stated that, despite the foregoing, "of

  course you know you're trespassing."

         18.     LENTZ told the agents that he had a Facebook account in the screen name

  “nicholeslentz” and provided the interviewing agents with other photographs and videos he took

  with his cellular phone on January 6, 2021, inside and outside of the Capitol, including the 52

  second clip. Lentz also texted the agents a picture of the vest that he wore inside the Capitol:




                                                   7




                                                                                                     13
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                        Document 8Document
                                   Entered on
                                           3 FLSD
                                              Filed 02/19/21
                                                    Docket 02/21/2021
                                                             Page 9 of 16
                                                                       Page 14 of 30




         19.     On or about January 26, 2021, I reviewed video footage recorded by the security

  cameras inside the United States Capitol Building. I observed an individual who appears to be

  LENTZ inside several rooms of the U.S. Capitol Building, including the Crypt. Below are some

  screen shots from this video footage. Where it is not obvious, I have circled the person I believe

  is LENTZ, in red. One of the FBI agents who interviewed LENTZ has reviewed these images

  and has similarly identified LENTZ in them.




                                                  8




                                                                                                       14
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                         Document 8Document
                                     Entered 3on Filed
                                                 FLSD02/19/21
                                                       Docket 02/21/2021
                                                               Page 10 of Page
                                                                          16 15 of 30




                                         9




                                                                                        15
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                         Document 8Document
                                     Entered 3on Filed
                                                 FLSD02/19/21
                                                       Docket 02/21/2021
                                                               Page 11 of Page
                                                                          16 16 of 30




                                         10




                                                                                        16
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                         Document 8Document
                                     Entered 3on Filed
                                                 FLSD02/19/21
                                                       Docket 02/21/2021
                                                               Page 12 of Page
                                                                          16 17 of 30




         20.     Your affiant has reviewed LENTZ’s driver’s license photograph from the Florida

  Department of Motor Vehicles. The person depicted in that photograph appears to be the same

  individual depicted in the photographs above in this affidavit.


                                               CONCLUSION

         21.     I submit that there is also probable cause to believe that Nicholes J. LENTZ

  violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or remain

  in any restricted building or grounds without lawful authority to do; and (2) knowingly, and with

  intent to impede or disrupt the orderly conduct of Government business or official functions,

  engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building

  or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of

                                                  11




                                                                                                        17
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                         Document 8Document
                                     Entered 3on Filed
                                                 FLSD02/19/21
                                                       Docket 02/21/2021
                                                               Page 13 of Page
                                                                          16 18 of 30




       G°ÚpÅ¤t©Ïê iÓÉ©qÉÉê °ºê °mgê Ø©lË°©Éê D°ºê ´ÔÂ¸°ÆtÉê °uê [tlÌ°©ê é(53-ê °vê \Ðtê )6ê gê

       ¼tÇÌ¼mÏtoêjÕêLoê ©ê©m£ÖotÉêgê´°êÌtoêm°¼o°©toê°ê°ºê°ÌtÄâÈtêºtÉÌ¼lÌtoêhÀrgê°yêgêjÔo©ê°¼ê

        ¼°Õ©oÉêÞs»têÌtêV¼sÉot©Ìê°ºê°Ítºê´tºÉ°©ê´º°ÌtmÌtoêjãê Îtê[tm¼tÏê[t½mtê©mÔo©êÏtêcmtê

       W¼tÉot©Ìê Éê °ºê Ý¢ ê jtê Ït¥´°ºgÁ¢åê ÚÉÏ©9ê °ºê hªãê kÔ o© ê °ºê ¾°Ô©oÉê É°ê ºtÉÏÀmÐtoê ©ê

       m°®Õ©mÌ°©êÞÏêg­êtÚt©ÌêorÉ©gÌtnêhÉêgêÉ´tmg êtÚt©Ìê°wêªgÐ°¯¡êÉ ­mg©mt ê

               ..!     LêÉÔj¥ÌêÐtºtêÉêg É°ê´º°jgj¢têmgÔÉtêÌ°êjt¢sÚtêÌgÌêRm°tÉêO!êPBS]eê Û° gÑto

       0'ê a!["?!êèê4*'1t . A êg©oê4('2t .H ê Þfmê¥gtêÌêgêmº¦têÏ°êß Ù äêg©oê©°Þ© ¢ä8ê

       A ÕÏÌt¼ê °ÔoêÏ¼tgÏt©©ê°ºêgj×ÉÜtêg© ×g tê°ºêt© g tê©êoÉ°¼otº åê°¼êoÉ¾Õ´ÌÚtêm°©oÕmÌêgÌ

       g©ãê´ gmtê © êÌtêH¼°Ô©oÉê°ºê©êg©æê°xêÏtê>g´Ì° ê=Ô¢o© ÉêàÒêÏtê©Ìt©ÌêÏ°ê¥µtotêoÉÃÕ´Ïê°¼ê

       oÉÏÕ¼jêÏtê°ºotºåêm°©o×mÏê°xêgêÉtÉÉ°©ê°yê?°© ¼tÉÉê°¼êtÏtºêI°×Étê°yê?°©¼tÉÊê°ºêÏtê°ºot¼¢äê

       m°©oÕmÏê©êÌgÌêj×o© ê°zêgêtgº©êjt²ºtê°¼êg©æê ot jt¼gÏ°©Éê°{êgêm°§¥ÏÌttê°|ê?°© ºtÉÉê°ºê

       tÌt¼êI°ÔÉtê±yê>°©¼tÉÉ:êh«oê H ê´g¼gotêot¦°©ÉÌ¼gÌtê°¼ê¶mtÏê©êg©åê°yêÌtê>g·Ì°ê=Ôo©É!ê




                                                               ÉÌg©ê\"êY°mmgê
                                                           [´tmgê;t©Ïê
                                                           Etot¼g ê=Õ¼tgÔê°}êK©ÚtÉÏgÏ°©ê


               [×jÉmºjtoêg©oêÉÞ°¿¬êÏ°êjt³¼sê¥sêjæêÏt¢t´°©tê«êgmm°ºog©mtêáÌêÌtê¼t¹×¼t¨t©ÏÉê°~ê
       Eto!êY#ê@Â¦$êX!ê1!(ê°©êÏÉê7Ïêogçê°xêFtjÂ×gºãê/'.+%ê
                                            Robin M. Meriweather
                                            2021.02.08 11:12:58
                                            -05'00'
              YU=KRêQ êQBYKdB;\IBY
              bSN^CAê[_;\B[êQ;HL[`Y<\BêObAHBê

                                                         ,.ê




                                                                                                                  18
        Case 9:21-mj-08058-BER
                  Case 9:21-mj-08058-BER
                                 Document 8Document
                                             Entered 3on Filed
                                                         FLSD02/19/21
                                                               Docket 02/21/2021
                                                                       Page 14 of Page
                                                                                  16 19 of 30
$2 5HY $UUHVW:DUUDQW



                                            81,7(' 67$7(6 ',675,&7 &2857
                                                                      IRUWKH
                                                             District of Columbia
                                                      BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                                 &DVH1R
                          1LFKROHV - /HQW]




                               Defendant


                                                            $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         1LFKROHV - /HQW]                                                                                    
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW           u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                          u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                  u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
   86&   D  DQG  5HVWULFWHG EXLOGLQJ RU JURXQGV


   86&   H  '                  * 'LVUXSWLYH DQG GLVRUGHUO\ FRQGXFW RQ UHVWULFWHG JURXQGV


                                                                                                                  Robin M. Meriweather
                                                                                                                  2021.02.08 11:13:57
'DWH                                                                                                   -05'00'
                                                                                                 Issuing officer’s signature

&LW\DQGVWDWH         :DVKLQJWRQ '&                                            5RELQ00HULZHDWKHU860DJLVWUDWH-XGJH
                                                                                                 Printed name and title


                                                                      5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                              DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                               

'DWH
                                                                                              Arresting officer’s signature



                                                                                                 Printed name and title



                                                                                                                                           19
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                         Document 8Document
                                     Entered 3on Filed
                                                 FLSD02/19/21
                                                       Docket 02/21/2021
                                                               Page 15 of Page
                                                                          16 20 of 30




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA            :
                                      :                   Case No. 21-mj-
              v.                      :
                                      :                   UNDER SEAL
  NICHOLES J. LENTZ,                  :
                                      :
              Defendant.              :
  ____________________________________:


                                                 ORDER

          The United States has filed a motion to seal the above-captioned Complaint, Arrest

  Warrant, and related documents, including the application and affidavit in support thereof and all

  attachments thereto and other related materials (collectively the “Complaint”).

          The Court finds that the United States has established that a compelling governmental

  interest exists to justify the requested sealing, and that there is reason to believe that disclosure of

  the Complaint and Arrest Warrant would jeopardize the investigation by providing the subject of

  the investigation an opportunity to destroy evidence or flee and jeopardize the investigation by

  disclosing the details of facts known to investigators, the identities of witnesses, and the

  investigative strategy.

          IT IS FURTHER ORDERED that, notwithstanding this Order to Seal, the Government

  may disclose the Complaint and Arrest Warrant to (1) appropriate U.S. and foreign law

  enforcement officials and other officials and personnel to the extent that such disclosure is in

  furtherance of national security or efforts to locate, arrest, detain, transfer, extradite, or expel the

  defendant, and (2) the court, court officials, and defense counsel in this district or any other

  appropriate district as necessary to conduct any court proceedings in that district.




                                                                                                             20
Case 9:21-mj-08058-BER
          Case 9:21-mj-08058-BER
                         Document 8Document
                                     Entered 3on Filed
                                                 FLSD02/19/21
                                                       Docket 02/21/2021
                                                               Page 16 of Page
                                                                          16 21 of 30




         It is, therefore, this 8th day of February, 2021,

         ORDERED that the motion is hereby GRANTED, and that the Complaint, Arrest Warrant,

  Affidavit, and related documents, the instant motion to seal, and this Order be SEALED until

  further order of the Court. It is

         FURTHER ODERED that a judicial officer in any district where the defendant may appear

  pursuant to this complaint may unseal the Complaint, Arrest Warrant, Affidavit, and Related

  Documents upon request of an attorney for the government.

                                                                       Robin M. Meriweather
                                                                       2021.02.08 11:12:04
                                                                       -05'00'
                                                52%,100(5,:($7+(5
                                                UNITED STATES MAGISTRATE JUDGE




                                                                                                 21
Case 9:21-mj-08058-BER Document 8 Entered on FLSD Docket 02/21/2021 Page 22 of 30


    MIME−Version:1.0
    From:cmecfautosender@flsd.uscourts.gov
    To:flsd_cmecf_notice
    Bcc:
    −−Case Participants: Noticing FPD−WPB (wpb_ecf@fd.org), Gregory Schiller
    (andrea.gonzalez@usdoj.gov, caseview.ecf@usdoj.gov, gregory.schiller@usdoj.gov,
    usafls−brdkt@usdoj.gov, usafls−hqdkt@usdoj.gov), Magistrate Judge Bruce E. Reinhart
    (reinhart@flsd.uscourts.gov)
    −−Non Case Participants: Federal Public Defender (fls_ecf@fd.org)
    −−No Notice Sent:

    Message−Id:20817146@flsd.uscourts.gov
    Subject:Activity in Case 9:21−mj−08058−BER USA v. Lentz Initial Appearance − Rule
    5(c)(3)/Rule 40
    Content−Type: text/html

                                               U.S. District Court

                                          Southern District of Florida

    Notice of Electronic Filing


    The following transaction was entered on 2/21/2021 at 7:01 PM EST and filed on 2/19/2021

    Case Name:       USA v. Lentz
    Case Number:     9:21−mj−08058−BER
    Filer:
    Document Number: 4(No document attached)
    Docket Text:
     PAPERLESS Minute Order for proceedings held by Zoom video Conference before
    Magistrate Judge Bruce E. Reinhart: Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings
    as to Nicholes J. Lentz held on 2/19/2021. Date of Arrest or Surrender: 2/19/2021. Defendant
    was present and sworn. Defendant consented to appear by video. Defendant advised of
    charges, rights and maximum penalties. Defendant questioned regarding appointment of
    counsel and found to be indigent. FPD appointed. Bond recommendation/set: Nicholes J.
    Lentz (1) $25,000 PSB. Defendant waived removal/identity hearing. The Court ordered the
    Defendant removed. All further proceedings to be held in the District of Columbia. Total time
    in court: 19 minutes. Attorney Appearance(s): Gregory Schiller, Scott Berry Attorney added:
    Noticing FPD−WPB for Nicholes J. Lentz (Digital 11:11:47) Signed by Magistrate Judge Bruce
    E. Reinhart on 2/19/2021. (tmn)


    9:21−mj−08058−BER−1 Notice has been electronically mailed to:

    Noticing FPD−WPB &nbsp &nbsp wpb_ecf@fd.org

    Gregory Schiller &nbsp &nbsp gregory.schiller@usdoj.gov, andrea.gonzalez@usdoj.gov,
    CaseView.ECF@usdoj.gov, usafls−brdkt@usdoj.gov, usafls−hqdkt@usdoj.gov

    9:21−mj−08058−BER−1 Notice has not been delivered electronically to those listed below and will be
    provided by other means. For further assistance, please contact our Help Desk at 1−888−318−2260.:



                                                                                                         22
 Case 9:21-mj-08058-BER
            Case 9:21-mj-08058-BER
                          Document 8 Document
                                      Entered on
                                               5 FLSD
                                                  Filed Docket
                                                        02/19/21
                                                               02/21/2021
                                                                  Page 1 of Page
                                                                            1    23 of 30


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLpRIDA
                                        Case No: 21-8058-BER

United States of America
       Plaintiff,
     V.
                                                        Charging District's Case No. 21-mj-206

NlCHOLES LENTZ,
     Defendant.
---------------------'/
                   WAIVER OF RULE 5 & 5.1 REMOVAL/IDENTITY HEARINGS

          I understand that I have been charged in another district, the (DISTRICT OF COLUMBIA).
          I have been informed of the charges and ofmy rights to:
          ( 1)   retain counsel or request the assignment of counsel if I am unable to retain counsel;
          (2)    an identity hearing to determine whether I am the person named in the charges;
          (3)    production of the warrant, a certified copy of the warrant, or a re!iable•electronic copy of
                 either;
          (4)    a preliminary hearing within 14 days of my first appearance if I am in custody and 21
                 days otherwise - unless I am indicted - to determine whether there is probable cause to
                 believe that an offense has been committed;
          (5)    a hearing on any motion by the government for detention;
          (6)    request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead
                 guilty.

          I agree to waive my rights to: (check those that apply)
             ~ An identity hearing and production of the warrant.
             ~ Apreliminaryhearing.                      ""!:::> prs:il,rn.r,~hin:a.. , ~ b,
                                                     ,--.,,o,->9-=>•                                            \A.Q.\c\
                                           :::i::.
                                            I (\      =n-,,_,, flC--0
             D A detention hearing in the Southern District of Florida.
                                                                        <:>rn
                                                                        <...,-\- ·,. "...':, cQ I   ,c_.;t- •


             D   An identity hearing, production of the warrant, and any preliminary or detention hearing
                 to which I may be entitled to in this district. I request that those hearings be held in the
                 prosecuting district, at. a time set by that court.
          I consent to the issuance of an order requiring my appearance in the prosecuting district where
the charges are pending against me.



                                                                           Defendant's Signature
Date: 2/19/2021

                                                                           Bruce E. Reinhart
                                                                           UNITED STATES MAGISTRATE JUDGE


                                                                                                                           23
     Case 9:21-mj-08058-BER
                Case 9:21-mj-08058-BER
                              Document 8 Document
                                          Entered on
                                                   6 FLSD
                                                      Filed Docket
                                                            02/19/21
                                                                   02/21/2021
                                                                      Page 1 of Page
                                                                                6    24 of 30

(Revised 03/2020)


                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                             APPEARANCE BOND: __________________________

                                          CASE NO.: 21-8058-BER


UNITED STATES OF AMERICA:
                      Plaintiff,
v.                                                           USM # : 30680-509
NICHOLES J. LENTZ,
                  Defendant,
____________________________________/

I, the undersigned defendant and I or we, the undersigned sureties, jointly and severally acknowledge that we and
our personal representatives, jointly and severally, are bound to pay the United States of America, the sum of
$ 25,000 PSB

                                   STANDARD CONDITIONS OF BOND

The conditions of this bond are that the defendant:

    1. Shall appear before this Court and at such other places as the defendant may be required to appear, in
accordance with any and all orders and directions relating to the defendant’s appearance in this case, including
appearance for violation of a condition of the defendant’s release as may be ordered or notified by this Court or
any other United States District Court to which the defendant may be held to answer or the cause transferred. The
defendant is required to ascertain from the Clerk of Court or defense counsel the time and place of all scheduled
proceedings on the case. In no event may a defendant assume that his or her case has been dismissed unless the
Court has entered an order of dismissal. The defendant is to abide by any judgment entered in such matter by
surrendering to serve any sentence imposed and obeying any order or direction in connection with such judgment.
This is a continuing bond, including any proceeding on appeal or review, which shall remain in full force and
effect until such time as the Court shall order otherwise.

   2. May not travel outside the Southern District of Florida unless otherwise approved by the Court prior to
any such travel. The Southern District of Florida consists of the following counties: Broward, Highlands, Indian
River, Martin, Miami-Dade, Monroe, Okeechobee, Palm Beach and St. Lucie.

   3. May not change his/her present address without prior notification and approval from the U.S. Probation
Officer or the Court.

   4. Must cooperate with law enforcement officers in the collection of a DNA sample if the collection is
required by 42 U.S.C. Section 14135a.

    5. Must not violate any federal, state or local law while on release in this case. Should the defendant come
in contact with law enforcement he/she shall notify the U.S. Probation Officer within 72 hours.




                                                                                                                24
   Case 9:21-mj-08058-BER
              Case 9:21-mj-08058-BER
                            Document 8 Document
                                        Entered on
                                                 6 FLSD
                                                    Filed Docket
                                                          02/19/21
                                                                 02/21/2021
                                                                    Page 2 of Page
                                                                              6    25 of 30




                                      SPECIAL CONDITIONS OF BOND

In addition to compliance with the previously stated conditions of bond, the defendant must comply with the
special conditions checked below:

  a. Surrender all passports and travel documents, if any, to Pretrial Services and not obtain any travel documents
      during the pendency of the case; by Tuesday at 5pm
  b. Report to Pretrial Services as follows: () as directed or___ time(s) a week in person and___ time(s) a week by
      telephone;
  c. Submit to substance abuse testing and/or treatment, contribute to the cost of services rendered based on ability
      to pay, as determined by the U.S. Probation Officer; At the discretion of PTS
  d. Refrain from ___ excessive OR ___abstain from alcohol use or any use of a narcotic drug or other controlled
      substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. §802), without a prescription by
      a licensed medical practitioner;
  e. Participate in a mental health assessment and/or treatment and contribute to the costs of services rendered
      based on ability to pay, as determined by the U.S. Probation Officer; At the discretion of PTS
  f. Employment restriction(s):
  g. Maintain or actively seek full-time employment;
  h. Maintain or begin an educational program;
  i. Avoid all contact with victims or witnesses to the crimes charged, except through counsel . The AUSA shall
      provide defense counsel and pretrial services with the names of all victims or witnesses. T he prohibition
      against contact does not take effect until defense counsel receives the list. The prohibition against contact
      applies only to those persons on the list, but the prosecutor may expand the list by sending wr itten notice to
      defense counsel and pretrial services.;
  j. Avoid all contact with co-defendants and defendants in related cases, except through counsel;
  k. Refrain from possessing a firearm, destructive device or other dangerous weapons and shall surrender (if any),
      their concealed weapons permit to the U.S. Probation Office;
  l. None of the signatories may sell, pledge, mortgage, hypothecate, encumber, etc., any real property they own ,
      until the bond is discharged, or otherwise modified by the Court;
  m. May not visit commercial transportation establishment: airports, seaport/marinas, commercial bus terminals,
       train stations, etc.;
  n. Defendant shall consent to the U.S. Probation Officer conducting periodic unannounced examinations of the
       defendant’s computer equipment at his/her place of employment or on the computer at his/her residence which
       may include retrieval and copying of all data from the computer(s) and any internal or external peripherals to
       ensure compliance with this condition and/or removal of such equipment for the purpose of conducting a more
       thorough inspection; and consent at the direction of the U.S. Probation Officer to have installed on the defendant’s
       computer(s), at the defendant’s expense, any hardware or software systems to monitor the defendant’s computer
       use;




                                                                                                                       25
  Case 9:21-mj-08058-BER
             Case 9:21-mj-08058-BER
                           Document 8 Document
                                       Entered on
                                                6 FLSD
                                                   Filed Docket
                                                         02/19/21
                                                                02/21/2021
                                                                   Page 3 of Page
                                                                             6    26 of 30




 o. LOCATION MONITORING PROGRAM: The defendant shall be monitored by the form of location
     monitoring and shall abide by all technology requirements as noted below, as well as contribute to the costs of
     services rendered based on () ability to pay as determined by the U.S. Probation Officer – or – () paid by
     U.S. Probation;
       Location monitoring technology at the discretion of the officer
       Radio Frequency (RF) monitoring (Electronic Monitoring)
       Active GPS Monitoring
       Voice Recognition
       Curfew: You are restricted to your residence every day from_____ to_____, or as directed by the supervising
         officer.
                                                       OR
       Home Detention: You are restricted to your residence at all times except for:
        () medical
        () substance abuse or mental health treatment
        () court appearances
        () attorney visits or court ordered obligations
        () religious services
        () employment
        () other activities as pre-approved by the supervising officer
 p. RESIDENTIAL RE-ENTRY CENTER: The defendant shall reside at a residential re-entry center or
      halfway house and abide by all the rules and regulations of the program. The cost to be paid by ( ) Pretrial
      Services or () based on the defendant’s ability to pay. You are restricted to the residential re- entry
      center/halfway house at all times except for:
      () employment
      () education
      () religious services
      () medical, substance abuse, or mental health treatment
      () attorney visits
      () court appearances
      () court ordered obligations
      () reporting to Pretrial Services
      () other ___________________________________________________________________
__ q. Third-Party Custody: _________________________________will serve as a third party custodian and will
      report any violations of the release conditions to the U.S. Probation Officer. Failure to comply with these
      requirements, the third party custodian can be subject to the provisions of 18 U.S.C. § 401, Contempt of
      Court.
__ r. The defendant shall submit his person, property, residence, vehicle, papers, computers, (as defined in 18
      U.S.C. 1030(e)(1)), other electronic communication or data storage devices or media, or office, to a search
      conducted by a United States Probation Officer. The defendant must warn any other occupants that the
      premises may be subject to searches pursuant to this condition. Any search must be conducted at a reasonable
      time and in a reasonable manner.


                                                                                                                26
 Case 9:21-mj-08058-BER
            Case 9:21-mj-08058-BER
                          Document 8 Document
                                      Entered on
                                               6 FLSD
                                                  Filed Docket
                                                        02/19/21
                                                               02/21/2021
                                                                  Page 4 of Page
                                                                            6    27 of 30




 s. Mandatory Adam Walsh Conditions: Defendant shall abide by specified restrictions on personal
  associations, place of abode, or travel, to avoid all contact with an alleged victim of the crime and with a
  potential witness who may testify concerning the offense; report on a regular basis to a designated law
  enforcement agency, pretrial services agency or other agency; comply with a specified curfew (with electronic
  monitoring) and refrain from possessing a firearm, destructive device or other dangerous weapons.
 t. Additional Sex Offense Conditions For Defendants Charged or Convicted of a Sexual Offense:
        1. () Defendant may not have contact with victim(s), or any child under the age of 18, unless approved
                  by the Court or allowed by the U.S. Probation Officer.
        2. () The defendant shall not possess or use any data encryption technique or program and shall
                  provide passwords and administrative rights to the U.S. Probation Officer.
        3. () Defendant shall participate in specialized sex offender evaluation and treatment, if necessary,
                  and to contribute to the costs of services rendered based on ability to pay, as determined by
                  the U.S. Probation Office.
        4. () Defendant shall not possess, procure, purchase or otherwise obtain any internet capable device
                  and/or computer. Additionally, the defendant is prohibited from using another individual’s
                  computer or device that has internet capability.
        5. () Defendant is prohibited from establishing or maintaining any email account or social media
                  account. Additionally, the defendant is prohibited from using another individual’s email account
                  or social media account. Must provide monthly or upon request, personal phone and credit card
                  billings to Pretrial Services to confirm there are no services with any internet services provider.
        6. () Defendant is not permitted to enter places where children congregate including, but not limited
                  to any play areas, playgrounds, libraries, children-themed restaurants, daycares, schools,
                  amusement parks, carnivals/fairs, unless approved by the U.S. Probation Officer.
        7. () The defendant shall not be involved in any children’s or youth organizations.
        8. () Defendant is prohibited from viewing, owning, or possessing any obscene, pornographic, or
                  sexually stimulating visual or auditory material, including telephone, electronic media,
                  computer programs, or computer services.
        9. () The defendant shall participate in a maintenance polygraph examination to periodically
                 investigate the defendant’s compliance. The polygraph examination shall specifically address
                 only defendant’s compliance or non-compliance with the special conditions of release and shall
                 not inquire into the facts of the pending criminal case against defendant. The defendant will
                 contribute to the costs of services rendered (co-payment) based on ability to pay or availability
                 of thirdparty payment.
 u. May travel to and from: _SDFL, MDFL (defendant has a sick grandfather and would like to visit him
  periodically & may travel to Washington, DC and all points in between for legal proceedings , and must notify
  Pretrial Services of travel plans before leaving and upon return.
 v. Comply with the following additional conditions of bond:
     PTS can authorize domestic travel; Court must approve all other travel. Defendant has until 5pm on
     Tuesday to relocate the firearm where he has no access to it/dispose from residence.
    Hearing in the USDC, District of Columbia is set for 2/26/2021 @ 1pm by Zoom video conference.




                                                                                                                 27
   Case 9:21-mj-08058-BER
              Case 9:21-mj-08058-BER
                            Document 8 Document
                                        Entered on
                                                 6 FLSD
                                                    Filed Docket
                                                          02/19/21
                                                                 02/21/2021
                                                                    Page 5 of Page
                                                                              6    28 of 30




                    PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

        Violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant
for the defendant’s arrest, a revocation of release, and order of detention, as provided in 18 U.S.C. §3148,
forfeiture of any bail posted, and a prosecution for contempt as provided in 18 U.S.C. §401, which could result
in a possible term of imprisonment or a fine.

       The commission of any offense while on pretrial release may result in an additional sentence upon
conviction for such offense to a term of imprisonment of not more than ten years, if the offense is a felony; or a
term of imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be
consecutive to any other sentence and must be imposed in addition to the sentence received for the offense itself.

        Title 18 U.S.C. §1503 makes it a felony criminal offense punishable by imprisonment and a $250,000 fine
to intimidate or attempt to intimidate a witness, juror or officer of the court; 18 U.S.C. §1510 makes it a felony
criminal offense punishable by imprisonment and a $250,000 fine to obstruct a criminal investigation; 18 U.S.C.
§1512 makes it a felony criminal offense punishable by imprisonment and a $250,000 fine to tamper with a
witness, victim or informant; and 18 U.S.C. §1513 makes it a felony criminal offense punishable by imprisonment
and a $250,000 fine to retaliate against a witness, victim or informant, or threaten to do so.

         It is a criminal offense under 18 U.S.C. §3146, if after having been released, the defendant knowingly
fails to appear as required by the conditions of release, or to surrender for the service of sentence pursuant to a
court order. If the defendant was released in connection with a charge of, or while awaiting sentence, surrender
for the service of a sentence, or appeal or certiorari after conviction for:

    (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
        the defendant shall be fined not more than $250,000 or imprisoned for not more than ten years, or both;
    (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, the
        defendant shall be fined not more than $250,000 or imprisoned for not more than five years, or both;
    (3) any other felony, the defendant shall be fined not more than $250,000 or imprisoned not more than two
        years, or both;
    (4) a misdemeanor, the defendant shall be fined not more than $100,000 or imprisoned not more than one
        year, or both.

        A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted,
which means that the defendant will be obligated to pay the full amount of the bond, which may be enforced by
all applicable laws of the United States.




                                                                                                                    28
     Case 9:21-mj-08058-BER
                Case 9:21-mj-08058-BER
                              Document 8 Document
                                          Entered on
                                                   6 FLSD
                                                      Filed Docket
                                                            02/19/21
                                                                   02/21/2021
                                                                      Page 6 of Page
                                                                                6    29 of 30




                                   PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violation by the defendant of any of the foregoing conditions ofrelease will result in an immediate obligation by the surety or sureties
to pay the full amount of the bond. Forfeiture of the bond for any breach of one or more conditions may be declared by a judicial officer
of any United States District Court having cognizance of the above entitled matter at the time of such breach, and if the bond is forfeited
and the forfeiture is not set aside or remitted, judgment may be entered upon motion in such United States District Court against each
surety-jointly and severally for the amount of the bond, together with interest and costs, and execution may be issued and payment
secured as provided by the Federal Rules of Criminal Procedure .and other laws of the United States.

                                                             SIGNATURES
I have carefully read and I understand this entire appearance bond consisting of seven pages, or it has been read to me, and, if necessary,
translated into my native language, and I know that I am obligated by law to comply with all of the terms of this bond. I promise to obey
all conditions of this bond, to appear in court as required, and to surrender for service of any sentence imposed. I am aware of the
penalties and sanctions outlined in this bond for violations of the terms of the bond.

If! am an agent acting for oron behalfof a corporate surety, I further represent that I am a duly authorized agent for the corporate surety
and have full power to execute this bond in the amount stated.

                                                             DEFENDANT
Signed this_,1~9"'th'---_day of FEBRUARY                              21
Signed and acknowledged before me:
WITNESS: _ _ _ _ _ _ _ _ _ _ _ __

        City                          State

                                                         CORPORATE SURETY
Signed this. ____ day of _ _ _ _ _ _ _ _ , 20                     at _ _ _ _ _ _ _ , Florida
SURETY: _ _ _ _ _ _ _ _ _ _ _ _ _ __                              AGENT: (Signature) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                  PRINT NAME: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         City                            State

                                                         INDIVIDUAL SURETIES
Signed this_ day of _ _ _ _ , 20_at _ _ ___, Florida                Signed this_ day of _ _ _ _ _ , 20_ at _ _ __, Florida
SURETY: (Signature)                                                  SURETY: (Signature) _ _ _ _ _ _ _ _ _ _ _ _ __
PRINT NAME:                                                         PRINT NAME: _ _ _ _ _ _ _ _ _ _ _ _ _ __
RELATIONSHIP TO DEFENDANT:                                           RELATIONSIIlP TO DEFENDANT: _ _ _ _ _ _ _ __

                City                             State                        City                                     State

Signed this_ day of _ _ _ _ , 20_ at _ _ __, Florida                Signed this_ day of _ _ _ _ _ , 20_at _ _ ___, Florida
SURETY: (Signature)                                                 SURETY: (Signature) _ _ _ _ _ _ _ _ _ _ _ __
PRINT NAME:                                                         PRINT NAME: _ _ _ _ _ _ _ _ _ _ _ _ _ __
RELATIONSHIP TO DEFENDANT:                                          RELATIONSHIP TO DEFENDANT:
                                                                                                           ----------
                City                             State                        City                                     State

                                                   APPROVAL BY THE COURT
                2/19/2021
 Date:                                                                                  BRUCE E. REINHART
                                                                      UNITED STATES MAGISTRATE JUDGE



                                                                                                                                          29
Case 9:21-mj-08058-BER
           Case 9:21-mj-08058-BER
                         Document 8 Document
                                     Entered on
                                              7 FLSD
                                                 Filed Docket
                                                       02/19/21
                                                              02/21/2021
                                                                 Page 1 of Page
                                                                           1    30 of 30

                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                       Case No. 21-8058-BER

United States of America
               Plaintiff,

      v.

NICHOLES LENTZ (J),
          Defendant.

___________________________/

                                      ORDER OF REMOVAL

       It appearing that in the DISTRICT OF COLUMBIA , a CRIMIANL COMPLAINT was filed
against the above-named defendant on a charge of 18:1752(a)(1) and (2) and 40:5104(e)(2)(D)&(G),
and that the defendant was arrested in the Southern District of Florida and was given a hearing before
United States Magistrate Judge Bruce E. Reinhart at West Palm Beach, Florida, which officially
committed the defendant for removal to the DISTRICT OF COLUMBIA, it is ORDERED AND
ADJUDGED that the defendant be removed to the above-named district for trial on said charge.
       And it further appearing that the defendant waived further hearing in the said removal
proceedings
and was held by the Magistrate Judge Bruce E. Reinhart for removal and posted bail in the amount of
which was approved by the United States Magistrate Judge Bruce E. Reinhart, and it is further
ORDERED that the defendant shall appear in the aforesaid district at such times and places as may be
ordered by that District Court, in accordance with the terms and conditions of aforesaid bond furnished
by the defendant, and it is further ORDERED that the funds, plus interest, which may have been
deposited on behalf of this defendant with the Clerk of the Court under Bail Reform Act be transferred
to the district where removed.
       DONE AND ORDERED at West Palm Beach, Florida on 2/19/2021.




                                                   _____________________________________
                                                   Bruce E. Reinhart
                                                   United States Magistrate Judge




                                                                                                          30
